Citation Nr: 0702710	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for retinal floaters 
due to boxing.

5.  Entitlement to service connection for headaches due to 
boxing.

6.  Entitlement to service connection for memory loss due to 
boxing.

7.  Entitlement to service connection for cognitive 
impairment due to boxing.

8.  Entitlement to non-service-connected pension.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied, in addition to the issues on the cover 
page of this decision, a claim of service connection for loss 
of teeth.  A March 2005 statement of the case included the 
latter issue along with the other eight issues on appeal, and 
it is noted that the veteran's VA Form 9 specifically did not 
address service connection for loss of teeth as an issue that 
he sought to appeal (i.e., he specifically identified only 
the eight issues on the cover page).  As such, the Board will 
not consider that issue.  



FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran does not have hearing loss for 
VA purposes.

2.  The competent and probative evidence of record 
demonstrates that tinnitus is not attributable to military 
service.

3.  The competent and probative evidence of record 
demonstrates that the veteran suffers from an Axis I 
diagnosis of alcohol abuse, and does not suffer from PTSD.

4.  The competent and probative evidence of record 
demonstrates that the veteran does not suffer from chronic 
disabilities relating to retinal floaters, headaches, memory 
loss, or cognitive impairment.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.  



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Retinal floaters, headaches, memory loss, and cognitive 
impairment were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for payment of nonservice-connected VA 
pension benefits have not been met. 38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 4.15, 4.16, 4.17 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February and May 2004 letters.

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the February 2004 letter 
provided the legal standards for service connection and 
described what the evidence should show for entitlement for 
nonservice-connected pension.  Though the veteran had not 
received a letter that provided evidence about a disability 
rating and effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), any issue related thereto is 
rendered moot because all of the pending claims are denied 
herein.    

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" was explicitly fulfilled by 
the May 2004 letter when it stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

Finally, the RO also issued a statement of the case following 
all of the notification letters (and it is noted that the 
February 2004 letter was properly issued prior to the rating 
decision on appeal).  See Mayfield v. Nicholson, No. 02-1077, 
slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) (recognizing 
that a timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir 2006), can be cured by a 
readjudication following notification).  Thus, any timing-of-
notice error in this case has been cured.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains an April 2004 VA letter from a clinical 
social worker, along with some outpatient records from that 
time period.  Also of record are various VA examination 
reports from March and April 2004, which are sufficient and 
thorough for a decision on the appeal.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence that has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Service connection

	Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Analysis

None of the claims of service connection may be granted at 
this time.  

The veteran's service medical records are silent for any 
indication relating to hearing loss, tinnitus, and injuries 
from boxing.  Service personnel records showed that the 
veteran's military occupation specialty had included ammo 
bearer, gunner, and assistant gunner, at various times.  The 
record also contains a December 1968 VA note where the 
veteran related that the Department of Motor Vehicles had 
refused to give him a license because it had information to 
the effect that the veteran suffered from black-outs.  The 
veteran denied that he had, in fact, suffered from black-
outs, and thus he sought a doctor's note to state as such and 
was referred to neurology.  Also, the veteran wanted an eye 
refraction examination, and he was advised of his 
ineligibility as he had not had any eye condition in service.  
Regardless of the preceding, post-service evidence shows that 
the veteran does not currently suffer from the claimed 
disabilities, and includes a probative medical opinion that 
tinnitus is not etiologically related to military service.  

Particularly, the only medical evidence of record that 
addresses the veteran's claims is from April 2004 VA 
examinations.  The first one addressed the veteran's 
audiology complaints, and it was noted that the veteran 
reported mild tinnitus which had begun after military 
service.  Otherwise, the veteran was not aware of 
communication problems.  In fact, the veteran apparently 
reported to the examiner that he was not currently aware of 
any hearing difficulty.  The veteran further related that in 
service his main job was guard duty, but he was also involved 
in practice maneuvers during which his job was transporting 
and firing a 106 recoilles rifle without hearing protection.  
The veteran reported that he had had no employment since the 
military except for three days in construction, and he 
reported no recreational noise exposure.  

Testing showed right ear pure tone thresholds of 10, 10, 15, 
30, and 30 at 500, 1,000, 2,000, 3,000, and 4,000, hertz, 
respectively, and for the left ear 15, 15, 20, 35, and 35 
decibels at the same frequencies.  Maryland CNC speech 
recognition scores were 96 percent right and left ears.  
These results were interpreted as showing hearing within 
normal limits bilaterally, except for mild mid-frequency 
hearing loss, both ears.  The examiner opined that the 
veteran had not suffered military-related tinnitus or hearing 
loss.  That is, the tinnitus was mild and began after 
military service, and his present hearing loss approximated 
the amount expected by presbycusis in a 57-year-old male.  

Thus, given the preceding, it is apparent that the veteran's 
auditory thresholds do not meet the necessary standards in 
38 C.F.R. § 3.385 to show that a current disability of 
hearing loss exists for VA purposes.  Also, the VA examiner 
determined that current tinnitus is not related to military 
service given that the veteran developed it thereafter.  
Though the veteran contended in his VA Form 9 that the 
examiner had not been informed about the effects of early 
acoustic trauma, the Board finds that the VA examiner's 
opinion is probative because it offered a rationale for its 
opinion.  The veteran as a lay person, while the veteran is 
competent to report symptoms, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Also, the Court has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Thus, it is found that the length of time (over 
three decades) between the veteran's military service and his 
recent claims of service connection, and in light of a lack 
of evidence of post-service medical treatment, weighs against 
the claims.  

In terms of the other claims, it is noted that the veteran's 
service medical records do not indicate retinal floaters, 
memory loss, or cognitive impairment, and a headache in 
December 1966 was related to an upper respiratory infection.  
In November 1967, the veteran complained of blurred vision, 
and indicated that he had had glasses previously; a 
prescription indicated corrected measures were to be taken.  
An August 1968 Report of Medical History, for the purpose of 
separation, contained the veteran's indication that he had 
not suffered from history of head injury, dizziness, frequent 
headache, or periods of unconsciousness.  The veteran 
indicated that he had worn glasses.  An attendant physical 
examination found no clinical abnormalities, and the 
veteran's vision was noted to be corrected to 20/20.  

Post-service, an April 2004 VA social work note indicated 
that the veteran was alert and oriented; also the veteran 
verbalized comprehension of the significance, meaning, and 
ramification of the visit.  

The veteran underwent an April 2004 VA examination.  The 
examiner referred to the veteran's stressor statement in 
relation to his claim of service connection for PTSD that was 
in the file; particularly, the examiner cited the veteran's 
allegation that he had been physically assaulted while out on 
pass in Germany.  The examiner then noted that the despite 
the previously written statement, the veteran made no 
reference to such events at the examination.  A mental status 
assessment revealed that the veteran was coherent without 
psychosis.  He was alert and oriented times three, had a 
steady gait, and had no abnormal movement.  The examiner 
found no impairment of thought processes or communication.  
The veteran had no memory loss, and his rate and flow of 
speech was normal.  The examiner determined that the veteran 
did not meet the DSM-IV criteria for PTSD.  Rather, the 
diagnosis was Axis I, alcohol abuse; Axis II, schizoid 
personality traits; Axis III, deferred to medical 
examinations; Axis IV, chronic schizoid personality traits; 
and Axis V, Global Assessment Functioning score of 60 based 
on the veteran's mental functioning.  

At an April 2004 general medical examination, the veteran 
reported that he was not in any current treatment for medical 
problems.  The veteran denied any chronic medical illnesses 
of any type.  The veteran denied headaches or severe head 
injuries.  He reported frequent loss of consciousness in 
service due to boxing, and he denied any medical evaluations 
for these losses of consciousness.  The veteran denied 
knowing of any concussions or skull fractures.  He denied 
dizziness, fainting spells, or sudden changes in vision.  

Physical assessment found that the veteran's head was 
normocephalic and atraumatic, and facial features were normal 
bilaterally.  His eyes had clear conjunctivae, extraocular 
movements were intact and symmetrical bilaterally.  In terms 
of neurologic assessment, sensation was grossly intact.  The 
examiner stated that in terms of a diagnostic assessment 
there were no findings consistent with any medical problems.  

In this case, a crucial element of service connection is 
missing, i.e., evidence of current disability.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (recognizing that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation such that a claimant must first have a 
disability to be considered for service connection).

Post-service medical evidence shows that the veteran does not 
suffer from PTSD (as shown after specific testing for such at 
an April 2004 VA psychiatric examination); rather, the 
examiner found alcohol abuse and chronic schizoid traits.  
Moreover, several VA examiners found that the veteran does 
not suffer from chronic physical medical problems at this 
time, and particularly a general assessment found no chronic 
headaches, retinal floaters, cognitive impairment, or memory 
loss.  In fact, the veteran's memory and orientation had been 
normal, and the veteran denied having headaches.  The 
examiner also found no abnormality related to the veteran's 
eyes.  

In his VA Form 9, the veteran expressed concern that the VA 
examiner had not asked about his alleged PTSD stressor, and 
thus the exam had not gone well.  It is noted, however, that 
the examiner's report acknowledged the veteran's alleged 
stressor statement that was in the record prior to conducting 
the assessment.  Thus, for the purposes of providing a fully 
informed report, the Board is satisfied the examiner was 
sufficiently aware of all relevant information relating to 
the veteran's claim of service connection for PTSD prior to 
rendering a final diagnosis.   

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims of service connection, and all of them must 
be denied.

Nonservice-connected pension

Again, as noted above, non-service-connected pension benefits 
are payable to a veteran who served for 90 days or more 
during a period of war (which is not in dispute here), and 
who is permanently and totally disabled due to non service-
connected disabilities that are not the result of his or her 
own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a veteran's 
combined disability is less than 100 percent, he or he must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4; see also Brown (Clem) v. Derwinski, 
2 Vet. App. 444, 446 (1992).

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from non-service-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.3(a)(3).  Total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(a) and 4.15.  Total 
disability ratings for pension purposes under the 
unemployability test, where the schedular rating is less than 
total (100 percent), require, in addition to unemployability:  
One disability ratable at 60 percent or more; or two or more 
disabilities with at least one ratable at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent.  38 C.F.R. 4.17.  Where the percentage 
standards set forth above are not met, this raises the 
possibility of an extra-schedular rating, which must be 
referred by the Veterans Service Center Manager under 
38 C.F.R. § 3.321(b)(2).

In terms of what is considered a "disability" under these 
provisions, it is noted that 38 C.F.R. § 3.301(c)(2) provides 
that alcohol abuse is considered willful misconduct (thus 
precluding pension benefits) but also indicates that organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered of willful 
misconduct origin.

Again, post-service medical evidence of record primarily 
involves various 2004 VA examination reports (and several 
outpatient treatment records from 2004).  At a March 2004 VA 
examination, the examiner reviewed the veteran's claims file 
including service medical records.  The examiner noted a 
March 2004 VA social work note that stated the veteran had 
been locally homeless for 30 years mostly in camps along the 
river.  The veteran related that in the 1970s he had 
sustained a fracture in his mid-back picking up boards while 
he was functioning as a carpenter.  The veteran considered 
the latter experience his primary or usual occupation but he 
had been unemployed in that capacity since 1970.  The veteran 
related that the job he had been working on at that time had 
vanished and he had not regained a position since that time, 
which was primarily due to his back injury.  He also stated 
that he experienced bladder incontinence all the time, but no 
bowel incontinence.  The examiner noted that the veteran 
denied that his bladder incontinence was directly linked to 
those episodes when he was drinking a six-pack of beer at a 
time.

The veteran stated that he could only walk for about 20 feet 
slowly before his legs went numb.  The examiner noted that 
the veteran's chief complaint was that he was unable to get a 
job because of his back condition.  His current symptoms were 
stiffness and limited weight lifting capacity to 25-30 
pounds.  The veteran identified the pain primarily in the 
thoracic region.  The examiner noted the veteran's report 
that he walked everywhere, which brought into question his 
statement about only being able to walk 20 feet slowly.

Objective findings included that the veteran demonstrated no 
difficulty rising from the chair in the waiting area, and no 
difficulty ambulating through the passageways of the hospital 
for a distance of 40 yards from the waiting area to the 
examination room.  The veteran also demonstrated no 
difficulty lowering himself into the chair in the examination 
room or rising again from the chair.  He showed no difficulty 
removing his garments from the belt up.  Pain was delineated 
from approximately T8 to T11 down the midline of the spine.  
Forward flexion was to 42 degrees with pain reported at that 
point in the mid dorsum of the spine.  Extension was to 32 
degrees again with a report of pain, and rotation was to 18 
degrees without pain. 

Upon reviewing x-ray studies, the assessment was chronic 
thoracic region musculoskeletal strain, and degenerative 
arthritic changes and slight compression deformity at T5.  
The examiner opined that there was no orthopedic reason for 
the veteran to be unable to obtain or maintain gainful 
employment.  The veteran had proved the ability to function 
on his own by virtue of the fact that he had spent 30 years 
living primarily a self-sufficient camping existence.  

As noted above, an April 2004 VA psychiatric examination had 
rendered an Axis I diagnosis of alcohol abuse and GAF of 60.  
Further, an April 2004 VA general medical examination had 
found no additional chronic physical problems.  

Finally, the record contains a letter from a VA clinical 
social worker, received in April 2004, who related that the 
veteran had never been to VA before the present time.  The 
social worker stated that he had seen the veteran twice, and 
both times the veteran was unkempt and appeared to have been 
living outside.  The veteran related that he had not worked 
but rather picked up cans for some income.  He had not seen a 
doctor in the last 30 years except when he had been denied 
Social Security Administration disability benefits.  The 
social worker suspected that the veteran's living pattern was 
so longstanding that it was not reasonable to expect him to 
be able to start and maintain responsible employment.  The 
social worker stated that he had not known about any physical 
problems, and he doubted an employer would hire the veteran.  
He doubted that the veteran was capable of filling out a form 
for nonservice-connected pension and thus he had instructed 
the veteran to see a VSO.  The social worker felt that the 
veteran's focus, concentration, and ability to understand 
complex things were limited as well.  

In this case, in its July 2004 rating decision, the RO had 
not assigned a disability evaluation for pension purposes for 
the diagnosed thoracic spine disorder.  It is noted, however, 
that given the VA examiner's findings, and according to 
38 C.F.R. § 4.71a (General Rating Formula for Diseases and 
Injuries of the Spine), the veteran's back disability would 
not be subject to a 40 percent rating because he had not 
exhibited forward flexion of thoracolumbar spine 30 degrees 
or less and he had not suffered from favorable ankylosis of 
the entire thoracolumbar spine.  

Moreover, the medical evidence has not identified any other 
disability that could have been subject to a disability 
evaluation for pension purposes.  Notably, the VA psychiatric 
examination rendered an Axis I diagnosis of alcohol abuse; 
even if the record had suggested that the veteran suffered 
from organic diseases and disabilities which were a secondary 
result of the chronic use of alcohol as a beverage, findings 
on the 2004 VA examination simply do not show that the 
veteran suffered from symtomatology associated with a 50 
percent rating (like panic attacks and stereotyped speech) 
under 38 C.F.R. § 4.130, the rating criteria for mental 
disorders.  That is, the examiner had found that the veteran 
had no impairment of thought process or communication, had 
adequate hygiene, experienced no panic attacks, had normal 
speech, had no impairment of impulse control, and got 
adequate sleep.  Further, and most importantly, the March 
2004 VA examiner found that the veteran's back disability was 
not a reason for the veteran to be unable to obtain or 
maintain gainful employment.  Given the preceding, it is 
apparent that the veteran is not unemployable by reason of 
disability, and nor would he meet the schedular requirements 
of 38 C.F.R. 4.17 (one disability ratable at 60 percent, or 
two disabilities with one ratable at 40 percent with a 
combined evaluation of 70 percent).  The April 2004 letter 
from the VA social worker has been considered, but again, it 
has not been shown that the veteran is unable to secure and 
follows a substantially gainful occupation by reason of 
disabilities as opposed to the constraints of a long-term 
existence without employment.  

Finally, there is no evidence of record that he has been 
hospitalized for any disability.  The veteran himself has not 
pointed to any factors which would be considered to be 
exceptional or unusual.  The veteran has not presented such 
an unusual disability picture that it can be shown that he is 
precluded from sustaining gainful employment as a result of 
disability.  The veteran thus has not demonstrated that his 
current disabilities, not the result of his own willful 
misconduct, render him unemployable under 38 C.F.R. § 
3.321(b)(1).  






ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.

Service connection for retinal floaters is denied.

Service connection for headaches is denied.  

Service connection for memory loss is denied.

Service connection for cognitive impairment is denied.

Nonservice-connected pension is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


